Title: From George Washington to Richard Conway, 4 March 1789
From: Washington, George
To: Conway, Richard



Dear Sir,
Mount Vernon March 4th 1789

Never ’till within these two yrs have I experienced the want of money. Short Crops, & other causes not entirely within my Controul, make me feel it now, very sensibly. To collect money without the intervention of Suits (and those are tedious) seems impracticable. And Land, which I have offered for Sale, will not command cash but at an under value.
Under this statement I am inclined to do what I never expected to be reduced to the necessity of doing—that is, to borrow money upon interest. Five hundred pounds would enable me to discharge what I owe in Alexandria &ca; and to leave the State (if it shall not be permitted me to remain at home in retirement)

without doing this, would be exceedingly disagreeable to me. Having thus fully & candidly explained myself—permit me to ask if it is in your power to supply me with the above, or a smaller sum? Any security you may best like, I can give; and you may be assured, that it is no more my inclination, than it can be yours, to let it remain long unpaid. Could I get in one fourth part of the money which is due to me by Bonds—or sell any of the landed property which I am inclined to dispose of, I could do it with ease; but independently of these—my Crops and Rents if I am tolerably successful in the first, or have common justice done me in the latter would enable me to do it. Your answer will much oblige—Dr Sir Yr most Obedt Servt

Go: Washington

